oY Y

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA [Consent/Peepased]
Order of Restitution
Vv.
GUSTAVO L. VILA 20 Cr. 495 (VB)

 

Upon the application of the United States of America, by its attorney, Audrey Strauss,
United States Attorney for the Southern District of New York, Sarah L. Kushner, Assistant
United States Attorney, of counsel; the presentence report; the Defendant’s conviction on Count

One of the above Information; and all other proceedings in this case, it is hereby ORDERED

that:

1. Restitution

Gustavo L. Vila, the Defendant, shall pay restitution in the total amount of $867,870.76,
pursuant to 18 U.S.C. § 3663; 18 U.S.C. § 3663A (MVRA), to the victim of the offense charged
in Count One. The name, address, and specific amount owed to the victim are set forth in the
Schedule of Victims, attached hereto as Schedule A. Upon advice by the United States Attorney’s
Office of a change of address of the victim, the Clerk of the Court is authorized to send payments
to the new address without further order of this Court.

‘Pursuant to 18 U.S.C. § 3664(), all nonfederal victims must be paid before the United
States is paid. Restitution shall be paid to the victims as set forth in the Schedule of Victims,
attached hereto as Schedule A.

Pursuant to 18 U.S.C. § 3664()(1), after the victim has been made whole, the remaining
restitution payments shall be paid to the Lawyers’ Fund for Client Protection of the State of New

York (the “Lawyers’ Fund”), according to the terms set forth in Schedule A. Upon advice by the

2020.01.09
United States Attorney’s Office of a change of address of the Lawyers’ Fund, the Clerk of the
Court is authorized to send payments to the new address without further order of this Court.

2. Schedule of Payments

Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other
assets of the Defendant, including whether any of these assets are jointly controlled; projected
earnings and other income of the Defendant; and any financial obligations of the Defendant;
including obligations to dependents, the Defendant shall pay restitution in the manner and
according to the schedule that follows:

The Defendant shall make monthly installment payments in an amount equal to at least
20% percent of the Defendant’s gross monthly income, which shall include but is not limited to
any pension payments, retirement income, and unemployment benefits; 15% of any Social
Security retirement benefits; any and all proceeds received from the sale of any real estate
properties; and any and all monies generated from any investments, including but not limited to
any investments relating to real estate. While serving the term of imprisonment, the Defendant
shall make installment payments toward his restitution obligation; he shall continue to make such
payments after his release. While the Defendant is serving his term of imprisonment, the Bureau
of Prisons’ (BOP) staff shall monitor the Defendant’s progress in meeting his restitution

obligation.

3. Payment Instructions
Restitution payments shall be made payable to the “SDNY Clerk of the Court’ and

delivered to: United States Courthouse, 500 Pearl Street, New York, New York 10007 - Attention:
Cashier, as required by 18 U.S.C. § 3611. The Defendant’s name and the docket number of this
case shall be written on each check or money order. Credit card payments must be made in person

at the Clerk’s Office. Any cash payments shall be hand delivered to the Clerk’s Office using exact

2
change, and shall not be mailed. For payments by wire, the Defendant shall contact the Clerk's
Office for wiring instructions.

4. Additional Provisions

The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation
Office (during any period of probation or supervised release), and the United States Attorney’s
Office, 86 Chambers Street, 3rd. Floor, New York, New York 10007 (Attn: Financial Litigation
Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material
change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution
in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise
learns of, additional assets not known to the Government at the time of the execution of this order,
the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

5. Restitution Liability

The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20
years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as
provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the
event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid
balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue
until the estate receives a written release of that liability.

6. Sealing

Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal
Procedure 49.1, to protect the privacy interests of the victim, the Schedule of Victims, attached

hereto as Schedule A, shall be filed under seal, except that copies may be retained and used or
disclosed by the Government, the Clerk’s Office, and the Probation Department, as need be to

effect and enforce this Order, without further order of this Court.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the

District of 4
By: WA ) 2 /

Sarah L. Kushner DATE
~ One Saint Andrew’s Plaza

New York, N.Y. 10007

Tel.: (212) 637-2676

GUSTAVO | |
a 2

 

 

coe OT VILA DATE
(BewsArs. Gat

By: a Sr Sessere C7) \hig 2\

Susanne Brody DATE

Federal Defenders of New York Inc.
81 Main Street, Suite 300

White Plains, N.Y. 10601

Tel.: (212) 288-1666

OL 4{4( 2

HONORABLE VINCENT L. BRICCETTI DATE
UNITED STATES DISTRICT JUDGE

 
